IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,414




EX PARTE FRANK ALEXANDER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007CR10812-W2 IN THE 186TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty-four years’ imprisonment. 
            Applicant contends that he was denied the right to appeal his conviction because trial counsel
was allowed to withdraw from the representation without being replaced by appointed appellate
counsel, despite Applicant’s expressed desire to appeal, and trial counsel’s request that the trial court
appoint counsel to represent Applicant on appeal. 
            The trial court has determined that Applicant was denied the opportunity to appeal his
conviction, and recommends that Applicant be granted an out-of-time appeal in the interest of
fairness.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. 2007CR10812 from the 186th Judicial District Court of
Bexar County.  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: September 15, 2010
Do Not Publish